ROBB, Associate Justice.
The invention here is closely related to that involved in the preceding appeal, No. 1754, just decided. — App. D. C. —, 6 F.(2d) 708. The counts of this interference were originally in the other, but-on motion of the senior party the interference was dissolved as to them, and the junior parties filed another application, in which these claims were made. Since the two cases have been submitted on a single record, the conclusion reached in the preceding appeal will be controlling here, as below, and the decision therefore is affirmed.
Affirmed.